
	

113 S3005 IS: Progressive Consumption Tax Act of 2014
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3005
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2014
			Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for a progressive consumption tax and to
			 reform the income tax, and for other purposes.
	
	
		1.Short title, etc(a)In general
				This Act may be cited as the
		  Progressive Consumption Tax Act of 2014.
			(b)ReferenceExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Internal Revenue Code of 1986.(c)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title, etc.
					TITLE I—Progressive consumption tax
					Sec. 101. Imposition of progressive consumption tax.
					TITLE II—Individual and corporate tax reform
					Subtitle A—Individual income tax reforms
					Sec. 201. Individual income tax rate reductions.
					Sec. 202. Family allowance amounts.
					Sec. 203. Repeal of limitations relating to itemized deductions.
					Sec. 204. Termination of separate treatment of capital gains.
					Sec. 205. Repeals.
					Sec. 206. Establishment of progressive tax rebate.
					Sec. 207. Technical and conforming amendments.
					Subtitle B—Corporate tax reforms
					Sec. 211. Corporate income tax rate reduction.
					TITLE III—Refund of excess consumption tax revenue
					Sec. 301. Refunds of excess consumption tax revenue.
				IProgressive consumption tax101.Imposition of progressive consumption tax(a)In
			 GeneralSubtitle D is amended by inserting before chapter 31
			 the
			 following new chapter:
					
						30Progressive consumption tax
							
								Subchapter A. Imposition of
				  tax
								Subchapter B. Taxable
				  supply
								Subchapter C. Credit against tax
								Subchapter D.
				  Administration
								Subchapter E. Definitions and special
				  rules
							
							AImposition of
				Tax
								Sec. 3901. Imposition of tax.
									Sec. 3902. Taxable amount.
								
								3901.Imposition of
				tax
									(a)General
				RuleA tax is hereby imposed on every taxable supply.
									(b)Amount of
				Tax(1)In generalExcept as provided in paragraph (2), the amount of
				the tax shall be 10 percent of the taxable amount.(2)Special rate for exportsThe
				amount of the tax shall be zero with respect to the provision of
			 any  
			 supply which is—(A)a supply of tangible personal property that is exported from the United States within 90 days after
			 the provider gives an invoice for the supply, or(B)a supply, other than a supply of tangible personal property—(i)which is provided to a recipient that is not in the United States when the supply is performed or
			 otherwise done, and(ii)the use of which takes place outside of the United States.3902.Taxable
				amount
									(a)Amount charged
				customerFor purposes of this chapter, the taxable amount for any
				taxable supply	for which money is the only consideration shall be
			 the
			 price
				charged by the provider—
										(1)including all
				invoiced charges for transportation, and other items payable to the
			 provider with
				respect to the supply, but
										(2)excluding the tax
				imposed by section 3901 with respect to the supply and
			 excluding any
				State and local sales and use taxes with respect to the supply.
										(b)Barter transactionsFor
				purposes of this chapter, the taxable amount for any taxable supply
			 which includes consideration other than money shall be the fair market
			 value of the consideration (including all
				invoiced charges for transportation and other items payable to the
			 provider) plus the amount of any money paid in
			 consideration.
									(c)ImportsFor
				purposes of this chapter, the taxable amount in the case of any
			 import shall
				be—
										(1)the customs value
				plus customs duties and any other duties which may be imposed, or
										(2)if there is no
				such customs value, the fair market value (determined as if the
			 importer had
				sold the supply).
										For purposes of this subsection, the customs value of any import shall include all
				invoiced charges for transportation and other items payable to the
			 importer with
				respect to the supply.(d)Special rule in
				the case of sales of certain used consumer goodsFor purposes of
				this chapter, if—
										(1)a person
				acquires any tangible personal property in a transaction which was
			 not taxable under this chapter, and
										(2)such property had
				been used by an ultimate consumer before such acquisition,
										the
				taxable amount in the case of any sale of such property by such
			 person
				(determined without regard to this subsection) shall be reduced by
			 the amount
				paid for such property by such person.BTaxable
				supply
								Sec. 3911. Taxable supply.
									Sec. 3912. Supplies made in connection with the United States.
									Sec. 3913. Exempt supply.
								
								3911.Taxable
				supply(a)In generalFor purposes of
				this chapter, the term taxable supply means—(1)the importation of property into the United States, and(2)any supply (other than an exempt supply)—(A)which is provided—(i)in the course of carrying on a trade or business,(ii)in the case of an organization exempt from tax under section 501(a), in furtherance of the
			 activities related to the purpose or function constituting the basis of
			 its exemption under section 501, or
												(iii)in the case of a State, an Indian tribal government, a possession of the United States, or any
			 political subdivision of any
			 of the foregoing, or the United States or the District of Columbia, in
			 carrying out any activity that is not an essential governmental function,(B)for which consideration is provided in return, and(C)which is made in connection with the United States.(b)SupplyFor purposes of this chapter—(1)In generalThe term supply means any supply whatsoever, including—(A)the sale or provision (including through renting, leasing, or licensing) of property,(B)the performance of services,(C)the grant, assignment, or surrender of real property,(D)the creation, grant, transfer, assignment, or surrender of any right,(E)financial supplies, and(F)an entry into, or release from, an obligation or agreement to perform or refrain from performing an
			 act.(2)Special rule for services for employer
											An employee’s services for the employee’s employer shall
				not be treated as a supply.3912.Supplies made 
				in connection with the United States
									(a)Tangible propertyFor purposes of this chapter—
										(1)In
				generalThe supply  of tangible property
				is made in connection with the United States if—(A)the property is delivered or made available to the recipient in  the United
			 States, or
											(B)the property is assembled in or removed from any location in the  United States.(2)Real
				propertyThe supply of real property is made in connection with the United States if  the real
			 property is located in the United States.
										(b)Services, intangible property, and other suppliesFor purposes of this chapter, the supply of anything other than tangible property or real property
			 is made in
			 connection with the United States if—(1)the supply is used, performed, or otherwise
			 done in the United States, or(2)the supply is provided through a trade or business in the United States.3913.Exempt supply(a)In generalAn exempt supply shall not be subject to tax under this chapter.(b)Exempt supplyFor purposes of this chapter—(1)In generalThe term exempt supply means—(A)the rental or leasing of residential real property,(B)any   sale of qualified residential real property,(C)any financial supply, and(D)any taxable supply (or category of such supplies) treated as an exempt supply under section
			 3932(b).(2)Qualified residential real propertyFor purposes of paragraph (1), the term qualified residential real property means residential real property—(A)which—(i)has previously been sold as residential real property, or(ii)has been continuously rented for 5 years or more, and(B)to which substantial renovations have not been made after the date of the enactment of this
			 chapter.CCredit against tax
								
									Sec. 3916. Credit against
				  tax.
								
								3916.Credit against
				tax
									(a)General
				ruleThere shall be allowed as a credit against the aggregate amount of tax imposed
				by section 3901 with respect to all  taxable supplies made by the
			 taxpayer during the taxable period an amount equal
			 to the aggregate amount of tax
			 imposed by section 3901 on creditable acquisitions of the taxpayer during
			 such taxable period.(b)Creditable acquisitionsFor purposes of this chapter, the term creditable acquisition means the acquisition or receipt of any supply—(1)which was subject to tax under section 3901 at the time it was provided to the taxpayer,
										(2)which was used by the taxpayer—(A)in the course of carrying on a trade or business,(B)in the case of a taxpayer exempt from tax under section 501(a), in furtherance of the
			 activities related to the purpose or function constituting the basis of
			 the exemption under section 501, or
											(C)in the case of a State, an Indian tribal government, a possession of the United States, or any
			 political subdivision of any
			 of the foregoing, or the United States or the District of Columbia, in
			 carrying out any activity that is not an essential governmental function,
			 and(3)which was not used by the taxpayer to make an exempt supply.(c)Exempt
				supplies, etcIf supplies are used partly for a use described in subsection (b)(2) and partly for
			 another use, the
				credit shall be allowable only with respect to the supplies used
				as described in subsection (b)(2).(d)Excess credit
				treated as overpayment
										(1)In
				generalIf for any taxable period the amount of the
				credit allowable by subsection (a) exceeds the aggregate amount of
			 the tax
				imposed by section 3901 for such period, such excess shall be
			 treated as an
				overpayment of the tax imposed by section 3901.
										(2)Time when
				overpayment arisesAny overpayment under paragraph (1) for any
				taxable period shall be treated as arising on the later of—
											(A)the due date for
				the return for such period, or
											(B)the date on which
				the return is filed.
											DAdministration
								Sec. 3921. Provider liable for tax.
									Sec. 3922. Tax invoices.
									Sec. 3923. Time for filing return and claiming credit; deposits of tax.
									Sec. 3924. Treatment of related businesses, etc.
									Sec. 3925. Reports.
									Sec. 3926. Regulations.
								
								3921.Provider liable
				for tax(a)In generalExcept as provided in subsection (b), the person providing the supply shall be liable for the tax
			 imposed by section
				3901.
									(b)Special rule for importsThe person receiving the supply shall be liable for the tax imposed under section 3901—(1)in the case of any taxable supply described in section 3911(a)(1), and(2)in the case of any taxable supply which is not a supply of tangible property and which is—(A)performed or otherwise done outside the United States,(B)used in the United States, and(C)acquired for use—(i)in carrying on a trade or business in the United States,(ii)by an organization exempt from tax under section 501(a), in furtherance of activities related to
			 the
			 purpose or function constituting the basis of
			 its  exemption under section 501, or
												(iii)by a State, an Indian tribal government, a possession of the United States, or any political
			 subdivision of any
			 of the foregoing, or the United States or the District of Columbia, in
			 carrying out any activity that is not an essential governmental function.3922.Tax
				invoices
									(a)In general(1)Supplies made in connection with the United StatesExcept as otherwise provided in this subsection, any person providing a taxable
				supply shall give the
			 recipient a tax invoice with respect to
			 such
				supply.(2)Certain services performed outside the United StatesIn the case of any taxable supply described in section 3921(b)(2), paragraph (1) shall not apply
			 and the person receiving the taxable supply shall
			 generate a tax invoice with respect to such supply.(3)ImportsIn the case of any taxable supply described in section 3911(a), the Secretary, in consultation with
			 the Commissioner of Customs and Border Protection,  shall promulgate
			 regulations governing the provision of tax invoices.(b)Content of
				invoiceThe tax invoice required by subsection (a) with respect
				to any supply shall set forth—
										(1)the name and, in the case of an invoice under subsection (a)(1), 
				identification number of the provider,
										(2)the name of the
				recipient,
										(3)the date of the taxable supply,(4)the taxable amount with respect to the taxable supply,(5)the amount of the
				tax imposed by section 3901, and
										(6)such other
				information as may be prescribed by regulations.
										(c)No credit
				without invoice
										(1)In
				generalExcept as provided in paragraph (2) or (3), a taxpayer
				may claim a credit with respect to a creditable acquisition only if
			 the
			 taxpayer—
											(A)has in the taxpayer's possession a
			 tax invoice
			 which meets the
				requirements of this section, and
											(B)is named as the
				recipient of the supply  in such invoice.
											(2)Employees or
				other agents named in invoicesTo the extent provided in
				regulations, the naming of an employee or other agent of the
			 recipient of the supply  shall be
				treated as the naming of the recipient.
										(3)Waiver of
				invoice requirement in certain casesTo the extent provided in
				regulations, paragraph (1) shall not apply—
											(A)where the
				taxpayer can demonstrate that the failure to receive or
			 to
				have in the taxpayer’s possession a tax invoice was without fault
			 on the taxpayer's part, or
											(B)to a taxable
				supply (or category of supplies) where—
												(i)the amount
				involved is de minimis, or
												(ii)the information
				required by subsection (b) can be reliably established by sampling
			 or by
				another method and can be adequately documented.
												(d)Time for
				furnishing invoiceAny invoice required to be furnished by
				subsection (a) with respect to any supply shall be furnished
			 not later
				than 15 business days after the tax point for such supply.
									3923.Time for
				filing return and claiming credit; deposits of tax
									(a)Filing
				returnBefore the last day of the fourth week (third week, in the case of any taxpayer to which subsection
			 (c)(2) applies) after the close of each taxable period, each
			 person liable for tax under this chapter shall
				file a return of the tax imposed by section 3901 on taxable
			 supplies having
				a tax point within such taxable period.
									(b)Credit allowed
				for taxable period in which recipient receives invoice
										(1)In
				generalExcept as provided in paragraph (2), a credit allowable
				by section 3916 with respect to a supply may be allowed only
			 for the first
				taxable period by the close of which the taxpayer—
											(A)has paid or
				accrued amounts properly allocable to the tax imposed by section
			 3901 with
				respect to such supply, and
											(B)has a tax invoice
				(or equivalent) with respect to such supply.
											(2)Use for later
				periodUnder regulations, a credit allowable by section 3916 may
				be allowed for a period after the period set forth in paragraph
			 (1).
										(c)Taxable
				periodFor purposes of this chapter—
										(1)In
				generalExcept as provided in paragraph (2), the term taxable period means a calendar
				quarter.
										(2)Monthly period for certain taxpayers(A)In generalIn the case of a taxpayer who makes taxable supplies for any month in excess of $20,000,000, the
			 term taxable period means a calendar month.
											(B)Election of
				1-month periodIf the taxpayer so elects, the term taxable
				period means a calendar month.
											(d)Tax pointFor purposes of this chapter—
										(1)Chapter
				1 rules with respect to provider
				governExcept as provided in paragraph (2), the tax point for any supply  is the earlier of—
											(A)the time (or
				times) when any income from the provision of the supply should be
			 treated by the
			 provider as
				received or accrued (or any loss should be taken into account by
			 the seller)
				for purposes of chapter 1, or
											(B)the time (or
				times) when the provider receives payment for the sale.
											(2)ImportsIn
				the case of the importing of property, the tax point is when the
			 property is
				entered, or withdrawn from warehouse, for consumption in the United
				States.
										(e)Monthly deposits
				requiredTo the extent provided in regulations, monthly deposits
				may be required of the estimated liability for any taxable period
			 for the tax
				imposed by section 3901.
									3924.Treatment of
				related businesses, etc
									For purposes of this chapter, to
				the extent provided in regulations, the taxpayer may elect—(1)to treat as 1
				person 2 or more businesses which may be treated under
			 section 52(b) as
				1 employer, and
									(2)to treat as
				separate persons separate divisions of the same business.3925.ReportsThe Secretary shall submit to Congress semi-annual reports on the implementation and administration
			 of this chapter, including the amount of revenue collected from the tax
			 imposed under this chapter and estimates of the revenue to be collected
			 from such tax for future period.
								3926.RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				chapter.
								EDefinitions and
				Special Rules
								
									Sec. 3931. Definitions.
									Sec. 3932. Special rules.
								
								3931.DefinitionsFor purposes of this chapter—
									(1)BusinessThe term business includes—
										(A)a trade,
				and
										(B)an activity
				regularly carried on for profit.(2)Business
				DayThe term business
				day means any day other than Saturday and Sunday and other than a legal
				holiday (within the meaning of section 7503).(3)EmployeeThe term employee has the meaning such
				term has for purposes of chapter 24.
									(4)Financial suppliesThe term financial supplies means the provision, acquisition, or disposal of any of the following: a bank account, a debit or
			 credit arrangement, a mortgage, a superannuation fund, an annuity,
			 insurance, a financial guarantee, an indemnity, currency, securities, or
			 derivatives.(5)PersonThe term person includes any
				governmental entity.
									(6)Provide; providerThe term provide, when used in reference to taxable supplies (other than in section 3911(a)(2)), includes the
			 importation of property and the term provider includes the importer of property.(7)United
				StatesThe term United
				States, when used in a geographical sense, includes a Commonwealth and
				any possession of the United States.
									3932.Special
				rules
									(a)Coordination
				with subtitle AFor purposes of
				subtitle A—
										(1)Treatment of
				creditAny credit allowable to a taxpayer under section 3916
				which is attributable to any supply shall be treated
			 as a
				reduction in the amount paid or incurred by the taxpayer for such
			 supply.
										(2)Amount of
				deduction for taxThe amount allowable as a deduction for the tax
				imposed by section 3901 shall be determined without regard to any
			 credit
				allowable under section 3916.
										(3)Computation of
				percentage depletionFor purposes of sections 613 and
				613A—
											(A)gross income shall
				be reduced by the amount of the tax imposed by section 3901, and
											(B)taxable income
				shall be determined without regard to any deduction allowed for
			 such
				tax.
											(b)Authority to zero
				rate de minimis supplies, etcThe Secretary may prescribe
				regulations treating as an exempt supply any taxable
				supply (or category of such supplies) where—
										(1)the amount
				involved is de minimis, or
										(2)the revenue raised
				by taxing the supply is not sufficient to justify the
			 administrative and
				other costs involved in the payment and collection of the tax.
										.
				(b)Clerical
			 AmendmentThe table of chapters for subtitle D is amended by inserting before the item relating to
			 chapter 31 the following:
					
						
							Chapter 30. Progressive consumption
				tax
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to
			 supplies provided after December 31, 2015.IIIndividual and corporate tax reformAIndividual income tax reforms201.Individual income tax rate reductions(a)In general(1)Married individuals filing joint returns and surviving spousesSubsection (a) of section 1 is amended by striking the table and inserting the following:If taxable income is:The tax is:Not over $100,00015 percent of taxable income.Over $100,000 but not over $500,000$15,000, plus 25 percent of the excess over $100,000.Over $500,000$115,000, plus 28 percent of the excess over $500,000..(2)Heads of householdsSubsection (b) of section 1 is amended by striking the table and inserting the following:If taxable income is:The tax is:Not over $50,00015 percent of taxable income.Over $50,000 but not over $250,000$7,500, plus 25 percent of the excess over $50,000.Over $250,000$57,500, plus 28 percent of the excess over $250,000..(3)Unmarried individuals (other than surviving spouses and heads of households)Subsection (c) of section 1 is amended by striking the table and inserting the following:If taxable income is:The tax is:Not over $50,00015 percent of taxable income.Over $50,000 but not over $250,000$7,500, plus 25 percent of the excess over $250,000.Over $250,000$57,500, plus 28 percent of the excess over $250,000..(4)Married individuals filing separate returnsSubsection (d) of section 1 is amended by striking the table and inserting the following:If taxable income is:The tax is:Not over $50,00015 percent of taxable income.Over $50,000 but not over $250,000$7,500, plus 25 percent of the excess over $250,000.Over $250,000$57,500, plus 28 percent of the excess over $250,000..(b)Conforming amendments relating to cost-of-Living adjustment(1)In generalParagraph (3) of section 1(f) is amended by inserting , except as provided in paragraph (7), after for any calendar year.(2)Updated cost-of-living adjustment for new ratesSection 1(f) is amended by striking paragraphs (7) and (8) and inserting the following:(7)Cost-of-living adjustment for years after 2015(A)Calendar year 2016In prescribing the tables under paragraph (1) which apply in lieu of the tables contained in
			 subsections (a), (b), (c), and (d) with respect to taxable years beginning
			 in calendar year 2016, the Secretary shall make no adjustment to the
			 dollar amounts in any such table.(B)Later calendar yearsIn prescribing tables under paragraph (1) which apply in lieu of the tables contained in
			 subsections (a), (b), (c), and (d) with respect to taxable years beginning
			 after December 31, 2016, the cost-of-living adjustment used in making
			 adjustments to the dollar amounts in such tables
			 shall be determined under paragraph (3) by substituting 2015
							for 1992..(3)Conforming amendments(A)Paragraph (2) of section 1(f) is amended—(i)by striking paragraph (8) in subparagraph (A) and inserting paragraph (7)(A), and(ii)by striking by adjusting in subparagraph (C) and inserting except as provided in paragraph (7)(A), by adjusting.(B)The heading of subsection (f) of section 1 is amended by striking Phaseout of marriage penalty in 15-percent bracket; adjustments and inserting Adjustments.(c)Conforming amendment relating to ratesSection 1 is amended by striking subsection (i).(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.202.Family allowance amounts(a)In generalSection 63 is amended to read as follows:63.Taxable income defined(a)In generalFor purposes of this subtitle, the term taxable income means adjusted gross income minus—(1)the deductions allowed by this chapter (other than those taken into account in determining adjusted
			 gross income), and(2)the family allowance amount.(b)Family allowanceFor purposes of this subtitle—(1)In generalThe family allowance amount with respect to a taxpayer shall be determined in accordance with the
			 following table:If the taxpayer is:The family allowance amount is:  Single or married filing separately$50,000  Married filing jointly or a surviving spouse$100,000  A head of a household$75,000.(2)DefinitionsFor purposes of this subsection—(A)the term single or married filing separately means a taxpayer to whom subsection (c) or (d) of section 1 applies,(B)the term married filing jointly or a surviving spouse means a taxpayer to whom subsection (a) of section 1 applies, and(C)the term head of a household means a taxpayer to whom subsection (b) of section 1 applies.(3)Adjustment for inflationIn the case of any taxable year beginning after 2016, each of the dollar amounts in the table under
			 paragraph (1) shall be increased by an amount equal
			 to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.(c)Cross references(1)For deductions of estates and trusts in lieu of the family allowance amount, see section 642(b).(2)For calculation of family allowance relating to nonresident aliens, see section 873(b)(3).(3)For determination of marital status, see section 7703..(b)Termination of personal exemptions(1)In generalSubsection (a) of section 151 is amended by inserting , for a taxable year beginning before January 1, 2016 after In the case of an individual.(2)Identifying information required to treat individual as dependentSection 152 is amended by adding at the end the following new subsection:(g)Identifying information requiredNo individual shall be treated as a dependent of the taxpayer under this section for a taxable year
			 unless the taxpayer includes the TIN of such individual on the return of
			 tax for the taxable year..(3)Conforming amendments(A)Section 2(a)(1)(B)(ii) is amended by striking of a dependent and all that follows and inserting of a dependent (as defined in section 152) who (within the meaning of section 152, determined
			 without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof) is a
			 son, stepson, daughter, or stepdaughter of the taxpayer..(B)Section 2(b)(1)(A)(ii) is amended by striking if the taxpayer is entitled to a deduction for the taxable year for such person under section 151 and inserting within the meaning of section 152.(C)Section 2(b)(1)(B) is amended by striking if the taxpayer is entitled to a deduction for the taxable year for such father or mother under
			 section 151 and inserting if such father or mother is a dependent of the taxpayer for the taxable year, within the meaning of
			 section 152.(D)Section 36B(b)(3)(B) is amended—(i)by striking who is not allowed a deduction under section 151 for the taxable year with respect to a dependent in clause (ii)(I)(aa) and inserting with respect to whom no dependents are taken into account under section 152 for purposes of any
			 provision of this title for the taxable year, and(ii)by striking unless a deduction is allowed under section 151 for the taxable year with respect to a dependent
			 other than either spouse and inserting unless a dependent other than either spouse is taken into account under section 152 for purposes of
			 any provision of this title for the taxable year.(E)Section 36B(c)(1)(D) is amended by striking with respect to whom a deduction under section 151 is allowable to another taxpayer and inserting who is taken into account as a dependent by another taxpayer under section 152 for purposes of any
			 provision of this title.(F)Section 36B(d)(1) is amended by striking for whom the taxpayer is allowed a deduction under section 151 (relating to allowance of deduction
			 for personal exemptions) and inserting who is a dependent of the taxpayer under section 152.(G)Section 36B(e)(1) is amended by striking for whom a taxpayer is allowed a deduction under section 151 (relating to allowance of deduction
			 for personal exemptions) and inserting who is a dependent of the taxpayer under section 152.(H)Section 152(d)(1)(B) is amended by striking the exemption amount (as defined in section 151(d)) and inserting the family allowance amount applicable to taxpayers who are single or married filing separately
			 under section 63(b).(I)Section 152(f)(6)(B)(i) is amended by striking the deduction under section 151(c) and inserting the family allowance amount under section 63(b).(J)Part V of subchapter B of chapter 1 is amended by striking section 153.(K)The table of sections for part V of subchapter B of chapter 1 is amended by striking the item
			 relating to section 153.(L)Section 172(d)(3) is amended to read as follows:(3)Family allowance amountTaxable income under section 63 shall be determined without regard to paragraph (2) of section
			 63(a), relating to the family allowance amount.  No deduction in lieu of
			 the exclusion of such family allowance amount shall be allowed..(M)Section 220(b)(6) is amended by striking with respect to whom a deduction under section 151 is allowable to another taxpayer and inserting who is taken into account as a dependent by another taxpayer under section 152 for purposes of any
			 provision of this title.(N)Section 223(b)(6) is amended by striking with respect to whom a deduction under section 151 is allowable to another taxpayer and inserting who is taken into account as a dependent by another taxpayer under section 152 for purposes of any
			 provision of this title.(O)Section 443(c) is amended by striking the exemptions allowed as a deduction under section 151 (and any deduction in lieu thereof) shall
			 be reduced to amounts which bear the same ratio to the full exemptions and inserting the family allowance amount under section 63 (and any deduction in lieu thereof) shall be reduced
			 to an amount which bears the same ratio to the full family allowance
			 amount.(P)Section 642(b)(2)(C)(i) is amended—(i)by striking 151(d) and inserting 151(d) (as in effect for taxable years beginning before January 1, 2016), and(ii)by striking 151(d)(3)(C)(iii) in subclause (I) and inserting 151(d)(3)(C)(iii) (as so in effect).(Q)Section 642(b)(3) is amended by striking the deductions allowed under section 151 (relating to deduction for personal exemption) and inserting the family allowance amount under section 63.(R)Section 703(a) is amended—(i)by striking and at the end of paragraph (1),(ii)by striking subparagraph (A) of paragraph (2) and by redesignating subparagraphs (B), (C), (D),
			 (E), and (F) of such paragraph as subparagraphs (A), (B), (C), (D), and
			 (E),(iii)by striking the period at the end of paragraph (2)(F) and inserting , and, and(iv)by adding at the end the following new paragraph:(3)taxable income under section 63 shall be determined without regard to paragraph (2) of section
			 63(a), relating to the family allowance amount..(S)Section 773(b) is amended—(i)by striking subparagraph (A) of paragraph (1) and by redesignating subparagraphs (B) and (C) of
			 such paragraph as subparagraphs (A) and (B), and(ii)by adding at the end the following new paragraph:(4)Family allowance amountTaxable income under section 63 shall be determined without regard to paragraph (2) of section
			 63(a), relating to the family allowance amount..(T)Section 873(b) is amended—(i)by striking deductions in the matter preceding paragraph (1), and(ii)by striking paragraph (3) and inserting the following:(3)Family allowance amountThe exclusion of the family allowance amount under section 63(a)(2), except that the taxpayer shall
			 be treated for purposes of section 63(b) as single or married filing
			 separately unless the taxpayer is a resident of a contiguous country or is
			 a national of the United States..(U)The heading of section 873 is amended by striking Deductions and inserting Deductions and allowances.(V)The item relating to section 873 in the table of sections for subpart A of part II of subchapter N
			 of chapter 1 is amended to read as follows:Sec. 873. Deductions and allowances..(W)Section 874(b) is amended by striking deduction for exemptions under section 151 and inserting exclusion of the family allowance amount under section 63(a)(2).(X)Section 891 is amended by striking deductions allowable under section 151 and under and inserting exclusion of the family allowance amount under section 63(a)(2) and the deductions allowable under.(Y)Section 904(b)(1) is amended to read as follows:(1)Family allowance and deductionsFor purposes of subsection (a), the taxable income in the case of an individual, estate, or trust
			 shall be computed without regard to the exclusion of the family allowance
			 amount under section 63(a)(2) or any deduction in lieu of such exclusion..(Z)Section 931(b)(1) is amended by striking deductions (other than the deduction under section 151, relating to personal exemptions) and inserting deductions.(AA)Section 933 is amended—(i)by striking deductions (other than the deduction under section 151, relating to personal exemptions) in paragraph (1) and inserting deductions, and(ii)by striking deductions (other than the deduction for personal exemptions under section 151) in paragraph (2) and inserting deductions.(BB)Section 1212(b)(2)(B)(ii) is amended to read as follows:(ii)the family allowance amount for the taxable year under section 63(b) or any deduction allowed in
			 lieu thereof..(CC)Section 1402(a)(7) is amended to read as follows:(7)taxable income under section 63 shall be determined without regard to paragraph (2) of section
			 63(a), relating to the family allowance amount;.(DD)Section 5000A(c)(4)(A) is amended by striking for whom the taxpayer is allowed a deduction under section 151 (relating to allowance of deduction
			 for personal exemptions) and inserting who are taken into account as a dependent by the taxpayer under section 152 for purposes of any
			 provision of this title.(EE)Section 6012(a)(1) is amended to read as follows:(1)(A)Every individual—(i)having for the taxable year gross income which equals or exceeds the family allowance amount
			 applicable to the individual under section 63, or(ii)in the case of individuals entitled to make a joint return (but only if the individual and the
			 individual's spouse had the same household as their home at the close of
			 the taxable year), every individual whose gross income, when combined with
			 the gross income of the individual's spouse, equals or exceeds the family
			 allowance amount applicable to taxpayers who are married filing jointly
			 under section 63.(B)Every individual not described in subparagraph (A) who is taken into account as a dependent by
			 another taxpayer under section 152 for purposes of any provision of this
			 title,
			 but only if such individual's gross income, when combined with the gross
			 income of all individuals taken into account in determining the family
			 allowance amount under section 63(b) of the taxpayer,
			 equals or exceeds the family allowance amount applicable to the taxpayer
			 under such section..(FF)Section 6012(a)(8) is amended by striking is not less than the sum of the exemption amount plus the basic standard deduction under section
			 63(c)(2)(D) and inserting equals or exceeds the family allowance amount applicable to the estate under section 1398(c)(3).(GG)Section 6013(b)(3)(A) is amended by striking has the meaning given to such term and all that follows and inserting means the family allowance amount applicable to a taxpayer who is single or married filing
			 separately under section 63(b)..(HH)Section 6014(a) is amended by striking who does not itemize his deductions and who is not described in section 6012(a)(1)(C)(i) and inserting who is not described in section 6012(a)(1)(B).(II)Section 6103(l)(21)(A)(iii) is amended by striking for whom a deduction is allowed under section 151 and inserting who is taken into account as a dependent under section 152 for purposes of any provision of this
			 title.(JJ)Section 6334(d)(2)(A) is amended to read as follows:(A)the family allowance amount determined under section 63(b) with respect to the taxpayer for the
			 taxable year in which such levy occurs, divided by.(KK)Section 7703(b)(1) is amended by striking with respect to whom such individual is entitled to a deduction for the taxable year under section
			 151 (or would be so entitled but for section 152(e)) and inserting who is a dependent (within the meaning of section 152) of the individual for the taxable year.(4)Amendments relating to payroll withholding(A)In generalParagraph (1) of section 3402(f) is amended by striking subparagraph (A) and all that follows and
			 inserting the following:(A)an exemption equal to the family allowance exemption amount; and(B)any allowance to which the employee is entitled under subsection (m), but only if the employee's
			 spouse does not have in effect a withholding exemption certificate
			 claiming such allowance..(B)Family allowance exemption amountSubsection (f) of section 3402 is amended—(i)by redesignating paragraphs (2), (3), (4), (5), (6), and (7) as paragraphs (3), (4), (5), (6), (7),
			 and (8), respectively,(ii)by striking paragraph (2)(C) in paragraph (3)(B)(iii) and inserting paragraph (3)(C), and(iii)by inserting after paragraph (1) the following new paragraph:(2)Family allowance exemption amountFor purposes of this section—(A)In generalExcept as provided in subparagraphs (B) and (C), the term family allowance exemption amount means the family allowance amount with respect to the taxpayer under section 63(b) for the taxable
			 year in which the payroll period begins, prorated to the payroll period.(B)Married employeesIf the employee is married filing jointly and the employee's spouse is an employee receiving wages,
			 the employee and the employee's spouse may divide the family allowance
			 amount determined under section 63(b) in the proportion of their choice
			 for purposes of this paragraph, but the sum of the family allowance
			 exemption amounts claimed by the employee and the employee's spouse shall
			 not exceed such family allowance amount.(C)Employees with more than 1 employerIn the case of an employee that has withholding exemption certificates in effect with respect to
			 more than 1 employer, the employee may divide the family allowance amount
			 (or the employee's share of such amount after the application of
			 subparagraph (B), if applicable) determined under section 63(b) among
			 employers in the proportion of the employee's choice for purposes of this
			 paragraph, but the sum of the family allowance exemption amounts claimed
			 by the employee with respect to all employers shall not exceed such family
			 allowance amount (or the employee's share of such amount after the
			 application of subparagraph (B), if applicable)..(C)Conforming amendments(i)Paragraph (2) of section 3402(a) is amended by striking the number of withholding exemptions claimed and all that follows and inserting the total amount of the withholding exemptions claimed..(ii)Paragraph (3) of section 3402(f), as redesignated by subparagraph (B)(i) of this paragraph, is
			 amended—(I)by striking the number of withholding exemptions and all that follows in subparagraph (A) and inserting the total amount of the withholding exemptions which the employee claims, which shall in no event
			 exceed the amount to which the employee is entitled.,(II)by striking the number of withholding exemptions each place it appears in subparagraphs (B) and (C) and inserting the total amount of the withholding exemptions,(III)by striking the number to which he is entitled each place it appears in subparagraph (B) and inserting the amount to which the employee is entitled,(IV)by striking the number to which the employee is entitled in subparagraph (C) and inserting the amount to which the employee is entitled, and(V)by striking the number to which he will be, or reasonably may be expected to be, so entitled in subparagraph (C) and inserting the amount to which the employee will be, or reasonably may be expected to be, so entitled.(iii)Paragraph (7) of section 3402(f), as redesignated by subparagraph (B)(i) of this paragraph, is
			 amended by striking shall be entitled to only one withholding exemption and inserting shall be treated as single or married filing
			 separately for purposes of determining the family allowance exemption
			 amount.(iv)Paragraph (8) of section 3402(f), as redesignated by subparagraph (B)(i) of this paragraph, is
			 amended by inserting , except as provided in paragraph (2)(C) after with respect to one employer.(v)Paragraph (3) of section 3402(m) is amended by striking deductions (including the additional standard deduction under section 63(c)(3) for the aged and
			 blind) and inserting deductions.(vi)Paragraph (2) of section 3402(r) is amended striking the sum of and all that follows and inserting the family allowance amount determined under section 63(b) for a taxpayer who is single or married
			 filing separately..(vii)Section 6040(4) is amended by striking section 3402(f)(2), (3), (4), and (5) and inserting paragraphs (3), (4), (5), and (6) of section 3402(f).(c)Conforming amendments(1)Section 1(f)(6) is amended—(A)by striking 63(c)(4) each place it appears and inserting 63(b)(3), and(B)by inserting , subsection (g)(4)(B) after paragraph (2)(A) in subparagraph (A).(2)Section 1(g)(4) is amended—(A)by striking clause (ii) of subparagraph (A) and inserting the following:(ii)the sum of—(I)$500, plus(II)the greater of the amount described in subclause (I) or the amount of the itemized deductions
			 allowed by this chapter which are directly connected with the production
			 of the portion of adjusted gross income referred to in clause (i)., and(B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively, and
			 inserting after subparagraph (A) the following new subparagraph:(B)Adjustment for inflationIn the case of any taxable year beginning in a calendar year after 1988, the $500 amount in
			 subparagraph (A)(ii)(I) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under subsection (f)(3) for the calendar year in which the
			 taxable year begins, by substituting calendar year 1987 for calendar year 1992 in subparagraph (B) thereof..(3)Section 3(a) is amended to read as follows:(a)(1)In generalIn lieu of the tax imposed by section 1, there is hereby imposed for each taxable year on the
			 taxable income of every individual whose taxable income does not exceed
			 the ceiling amount a tax determined under tables, applicable to such
			 taxable year, which shall be prescribed by the Secretary and which shall
			 be in such form as the Secretary determines appropriate.  In the table so
			 prescribed, the amounts of the tax shall be computed on the basis of the
			 rates prescribed by section 1.(2)Ceiling amount definedFor purposes of paragraph (1), the term ceiling amount means, with respect to any taxpayer, the amount (not less than $20,000) determined by the
			 Secretary for the tax rate category in which such taxpayer falls..(4)Section 861(b) is amended by striking the last sentence.(5)Section 862(b) is amended by striking the last sentence.(6)Section 1398(c) is amended—(A)by striking paragraph (3) and inserting the following:(3)Family allowance amountThe family allowance amount under section 63(b) taken into account for the estate for the taxable
			 year shall be the same as for a taxpayer who is single or married filing
			 separately., and(B)by striking basic standard deduction in the heading and inserting family allowance amount.(7)Section 6212(c)(2) is amended by striking subparagraph (A) and by redesignating subparagraphs (B)
			 and (C) as subparagraphs (A) and (B), respectively.(8)Section 6014(b)(4) is amended by striking deductions and all that follows and inserting deductions..(9)Section 6504 is amended by striking paragraph (2) and by redesignating paragraphs (3), (4), (5),
			 (6), (7), (8), (9), (10), and (11) as paragraphs (2), (3), (4), (5), (6),
			 (7), (8), (9), and (10), respectively.(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.203.Repeal of limitations relating to itemized deductions(a)In generalSections 67 and 68 are repealed.(b)Conforming amendments(1)Section 162(o) is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2).(2)Section 164(b)(5)(H)(ii) is amended—(A)by striking the comma at the end of subclause (I) and inserting , and,(B)by striking , and at the end of subclause (II) and inserting a period, and(C)by striking subclause (III).(3)Section 302(b)(5) is amended by inserting , as in effect on December 31, 2015 after 67(c)(2)(B).(4)Section 562(c) is amended by inserting , as in effect on December 31, 2015 after 67(c)(2)(B).(5)Section 642(b)(2)(C)(i)(II) is amended by inserting , and as in effect on December 31, 2015 after 642(b).(6)Section 772(c)(3) is amended—(A)by striking subparagraph (B), and(B)by striking Income or loss from other activities.— and all that follows through For purposes of this chapter and inserting Income or loss from other activities.—For purposes of this chapter.(7)Section 773(a)(3)(B) is amended by striking clause (i) and by redesignating clauses (ii), (iii),
			 and (iv) as clauses (i), (ii), and (iii), respectively.(8)Section 773(b) is amended by striking paragraph (3).(9)Section 1411(a)(2)(B)(i) is amended by inserting , as in effect on December 31, 2015 after 67(e).(10)Subparagraphs (C)(iii) and (D)(v) of section 6654(d)(1) are each amended by inserting , as in effect on December 31, 2015 before the period.(c)Effective dateThe repeal and the amendments made by this section shall apply to taxable years beginning after
			 December 31, 2015.204.Termination of separate treatment of capital gainsSubsection (h) of section 1 is amended by adding at the end the following new paragraph:(12)TerminationThis subsection shall not apply to any taxable year beginning after December 31, 2015..205.Repeals(a)In generalThe following provisions of the Internal Revenue Code of 1986 are repealed:(1)Subpart A of part IV of subchapter A of chapter 1 (relating to nonrefundable personal credits).(2)Subpart B of part IV of subchapter A of chapter 1 (relating to other credits), other than section
			 27 (relating to taxes of foreign countries and possessions of the United
			 States; possession tax credit).(3)Subpart C of part IV of subchapter A of chapter 1 (relating to refundable credits), other than
			 sections 32 (relating to earned income) and 36B (relating to refundable
			 credit for coverage under a qualified health plan).(4)Part VI of subchapter A of chapter 1 (relating to alternative minimum tax).(5)Section 217 (relating to moving expenses).(6)Section 221 (relating to interest on education loans).(7)Section 222 (relating to qualified tuition and related expenses).(8)Chapter 2A (relating to unearned income medicare contribution).(b)Effective dateThe repeals made by subsection (a) shall take effect for taxable years beginning after December 31,
			 2015.206.Establishment of  progressive tax rebate(a)In generalSection 32 is amended to read as follows:32.Progressive tax rebate(a)Allowance of creditIn the case of an eligible taxpayer, there shall be allowed as a credit against the tax imposed
			 by this subtitle for the taxable year an amount equal to the
			 sum of—(1)the earned income amount (as determined under subsection (b)),(2)the child benefit amount (as determined under subsection (c)), plus(3)the additional child benefit amount (as determined under subsection (d)).(b)Earned income amount(1)Single workersIn the case of an eligible taxpayer (other than a head of a household as defined in section 2(b))
			 who is not filing a joint return for the taxable year under section 6013,
			 the earned income amount shall be
			 equal to—(A)in the case of	a taxpayer whose earned income for the taxable year does not exceed $6,100, 25.1
			 percent of such earned income,(B)in the case of a taxpayer whose earned income for the taxable year exceeds $6,100 but does not
			 exceed $9,000, $1,530 plus 17.1 percent of such earned income in excess of
			 $6,100,(C)in the case of a taxpayer whose earned income (or, if greater, adjusted gross income) for the
			 taxable year exceeds $9,000, but does not
			 exceed $49,494, $2,025 minus 5 percent of such earned income or adjusted
			 gross income in excess of
			 $9,000, or(D)in the case of a taxpayer whose earned income (or, if greater, adjusted gross income) for the
			 taxable year exceeds $49,494, $0.(2)Head of householdIn the case of an eligible taxpayer who is a head of a household (as defined in section 2(b)),
			 the earned income amount shall be equal to—(A)in the case of	a taxpayer whose earned income for the taxable year does not exceed $9,150, 25.1
			 percent of such earned income,(B)in the case of a taxpayer whose earned income for the taxable year exceeds $9,150 but does not
			 exceed $13,500, $2,294 plus 17.1 percent of such earned income in excess
			 of
			 $9,150,(C)in the case of a taxpayer whose earned income (or, if greater, adjusted gross income) for the
			 taxable year exceeds $13,500, but does not
			 exceed $74,241, $3,037 minus 5 percent of such earned income or adjusted
			 gross income in excess of
			 $13,500, or(D)in the case of a taxpayer whose earned income (or, if greater, adjusted gross income) for the
			 taxable year exceeds $74,241, $0.(3)Married filing jointlyIn the case of an eligible taxpayer filing a joint return under section 6013, the earned income
			 amount shall be determined pursuant to paragraph (1), except that the
			 dollar amounts in effect under such paragraph shall be multiplied by 2.(c)Child benefit amount(1)In generalIn the case of an eligible taxpayer with a qualifying child, the child benefit amount shall be
			 equal to 15 percent of the earned income of such taxpayer for the taxable
			 year.(2)Limitations(A)Limitation based on number of childrenThe child benefit amount determined under paragraph (1) shall not exceed an amount equal to the
			 product of—(i)the number of qualifying children of the taxpayer, multiplied by(ii)$1,590.(B)Reduction based on earnings or adjusted gross incomeThe child benefit amount determined under this subsection (as determined after application of
			 subparagraph (A)) shall be reduced (but not below zero) by an amount equal
			 to 5 percent of the earned income (or, if greater, the adjusted gross
			 income) of the taxpayer for the taxable year in excess of $75,000
			 ($110,000 in the case of a joint return).(d)Additional child benefit amount(1)In generalIn the case of an eligible taxpayer with a qualifying child, the additional child benefit amount
			 shall be equal to—(A)in the case of a taxpayer whose earned income for the taxable year does not exceed $20,000, the
			 applicable percentage of such earned income,(B)in the case of a taxpayer whose earned income exceeds $20,000 but does not exceed $25,000, the
			 applicable percentage of $20,000,(C)in the case of a taxpayer whose earned income (or, if greater, adjusted gross income) exceeds
			 $25,000 but does not exceed the applicable amount, an amount equal to—(i)the applicable percentage of $20,000, minus(ii)15 percent of such earned income or adjusted gross income in excess of $25,000, or(D)in the case of a taxpayer whose earned income (or, if greater, adjusted gross income) exceeds the
			 applicable amount, $0.(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage is—(A)in the case of a taxpayer with 1 qualifying child, 11 percent,(B)in the case of a taxpayer with 2 qualifying children, 17 percent, and(C)in the case of a taxpayer with 3 or more qualifying children, 19 percent.(3)Applicable amountFor purposes of paragraph (1), the applicable amount is—(A)in the case of a taxpayer with 1 qualifying child, $39,667,(B)in the case of a taxpayer with 2 qualifying children, $47,667, and(C)in the case of a taxpayer with 3 or more qualifying children, $50,333.(e)Eligible taxpayer(1)In generalThe term eligible taxpayer means an individual—(A)whose principal place of abode is in the United States for more than one-half of such taxable year,
			 and(B)is not a dependent (as defined under section 152) to another taxpayer for any
			 taxable year beginning in the same calendar year as such taxable year.(2)Qualifying child ineligibleIf an individual is the qualifying child of a taxpayer for any taxable year of such taxpayer
			 beginning in a calendar year, such individual shall not be treated as an
			 eligible taxpayer for any taxable year of such individual beginning in
			 such calendar year.(3)Exception for taxpayer claiming benefits under section 911The term eligible taxpayer does not include any taxpayer who claims the benefits of section 911 for the taxable year.(4)Limitation on eligibility of nonresident aliensThe term eligible taxpayer shall not include any individual who is a nonresident alien individual for any portion of the
			 taxable year unless such individual is treated for such taxable year as a
			 resident of the United States for purposes of this chapter by reason of an
			 election under subsection (g) or (h) of section 6013.(5)Identification number requirementNo credit shall be allowed under this section to an eligible taxpayer who does not include on the
			 return of tax for the taxable year—(A)such individual's taxpayer
			 identification number, and(B)if the individual is married (within the meaning of section 7703), the taxpayer identification
			 number of such individual's spouse.(6)Taxpayers who do not include TIN, etc., of any qualifying childNo credit shall be allowed under this section to any eligible taxpayer who has one or more
			 qualifying children if no qualifying child of such taxpayer is taken
			 into account under subsection (c) or (d) by reason of subsection (f)(4).(7)Treatment of military personnel stationed outside of the United StatesFor purposes of paragraph (1)(A) and subsection (f)(3), the principal place of abode of a member of
			 the Armed Forces of
			 the United States shall be treated as in the United States during any
			 period during which such member is stationed outside the United States
			 while serving on extended active duty with the Armed Forces of the United
			 States. For purposes of the preceding sentence, the term extended active duty means any period of active duty pursuant to a call or order to such duty for a period in excess of
			 90 days or for an indefinite period.(8)Joint return(A)Married individualsIn the case of an individual who is married (within the meaning of section 7703), this section
			 shall apply only if a joint return is filed for the taxable year under
			 section 6013.(B)OtherIn the case of taxpayer filing a joint return under section 6013, such taxpayer shall not be
			 treated as an eligible taxpayer for purposes of this section unless either
			 the taxpayer or the taxpayer's spouse satisfies each of the requirements
			 under this subsection.(f)Qualifying child(1)In generalThe term qualifying child means a qualifying child of the taxpayer (as defined in section 152(c), determined without regard
			 to paragraph (1)(D) thereof and section 152(e)).(2)Married individualThe term qualifying child shall not include an individual who is married as of the close of the eligible taxpayer's taxable
			 year
			 unless the individual qualifies as a dependent (as defined under section
			 152) of the  taxpayer for such
			 taxable year.(3)Place of abodeFor purposes of paragraph (1), the requirements of section 152(c)(1)(B) shall be met only if the
			 principal place of abode is in the United States.(4)Identification requirements(A)In generalA qualifying child shall not be taken into account under subsection (c) or (d) unless the taxpayer
			 includes the name, age, and TIN of the qualifying child on the return of
			 tax for the taxable year.(B)Other methodsThe Secretary may prescribe other methods for providing the information described in subparagraph
			 (A).(g)Earned income(1)In generalThe term earned income means—(A)wages, salaries, tips, and other employee compensation, but only if such amounts are includible in
			 gross income for the taxable year, plus(B)the amount of the taxpayer's net earnings from self-employment for the taxable year (within the
			 meaning of section 1402(a)), but such net earnings shall be determined
			 with regard to the deduction allowed to the taxpayer by section 164(f).(2)Special rulesFor purposes of paragraph (1)—(A)no amount received as a pension or annuity shall be taken into account,(B)no amount to which section 871(a) applies (relating to income of nonresident alien individuals not
			 connected with United States business) shall be taken into account,(C)no amount received for services provided by an individual while the individual is an inmate at a
			 penal institution shall be taken into account,(D)no amount described in paragraph (1) received for service performed in work activities as
			 defined in paragraph (4) or (7) of section 407(d) of the Social Security
			 Act to which the taxpayer is assigned under any State program under part A
			 of title IV of such Act shall be taken into account, but only to the
			 extent such amount is subsidized under such State program, and(E)a taxpayer may elect to treat amounts excluded from gross income by reason of section 112 as earned
			 income.(h)Taxable year must be full taxable yearExcept in the case of a taxable year closed by reason of the death of the eligible taxpayer, no
			 credit shall
			 be allowable under this section in the case of a taxable year covering a
			 period of less than 12 months.(i)Coordination with certain means-Tested programsFor purposes of—(1)the United States Housing Act of 1937,(2)title V of the Housing Act of 1949,(3)section 101 of the Housing and Urban Development Act of 1965,(4)sections 221(d)(3), 235, and 236 of the National Housing Act, and(5)the Food and Nutrition Act of 2008,any refund made to a taxpayer by reason of this section shall
			 not be treated as income (and shall not be taken into account in
			 determining resources for the month of its receipt and the following
			 month).(j)Amount of credit To be determined under tablesThe amount of the credit allowed by this section shall be determined under tables prescribed by the
			 Secretary.(k)Denial of credit for individuals having excessive investment income(1)In generalNo credit shall be allowed under subsection (a) for the taxable year if the aggregate amount of
			 disqualified income of the taxpayer for the taxable year exceeds $5,000.(2)Disqualified incomeFor purposes of paragraph (1), the term disqualified income means—(A)interest or dividends to the extent includible in income for the taxable year,(B)interest received or accrued during the taxable year which is exempt from tax imposed by this
			 chapter,(C)the excess (if any) of—(i)gross income from rents or royalties not derived in the ordinary course of a trade or business,
			 over(ii)the sum of—(I)the deductions (other than interest) which are clearly and directly allocable to such gross income,
			 plus(II)interest deductions properly allocable to such gross income,(D)the capital gain net income (as defined in section 1222) of the taxpayer for such taxable year, and(E)the excess (if any) of—(i)the aggregate income from all passive activities for the taxable year (determined without regard to
			 any amount included in earned income under subsection (f) or described in
			 a preceding subparagraph), over(ii)the aggregate losses from all passive activities for the taxable year (as so determined).(3)Passive activityFor purposes of paragraph (2)(E), the term passive activity has the meaning given such term by section 469.(l)Inflation adjustments(1)In generalIn the case of any taxable year beginning after 2015, each of the dollar amounts in subsections
			 (b), (c), (d),
			 and (j)(1) shall each be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.(2)RoundingIf any dollar amount in subsections (b), (c), (d), and (j)(1), after being increased under
			 paragraph (1), is
			 not a
			 multiple of $100, such dollar amount shall be rounded to the nearest
			 multiple of $100.(m)Restrictions on taxpayers who improperly claimed credit in prior year(1)Taxpayers making prior fraudulent or reckless claims(A)In generalNo credit shall be allowed under this section for any taxable year in the disallowance period.(B)Disallowance periodFor purposes of subparagraph (A), the disallowance period is—(i)the period of 10 taxable years after the most recent taxable year for which there was a final
			 determination that the taxpayer's claim of credit under this section was
			 due to fraud, and(ii)the period of 2 taxable years after the most recent taxable year for which there was a final
			 determination that the taxpayer's claim of credit under this section was
			 due to reckless or intentional disregard of rules and regulations (but not
			 due to fraud).(2)Taxpayers making improper prior claimsIn the case of a taxpayer who is denied credit under this section for any taxable year as a result
			 of the deficiency procedures under subchapter B of chapter 63, no credit
			 shall be allowed under this section for any subsequent taxable year unless
			 the taxpayer provides such information as the Secretary may require to
			 demonstrate eligibility for such credit..(b)Conforming amendments(1)Section 86(f)(2) is amended by striking section 32(c)(2) and inserting section 32(g).(2)Section 129(e)(2) is amended by striking section 32(c)(2) and inserting section 32(g).(3)Section 6213(g)(2) is amended—(A)in subparagraph (G), by striking section 32(c)(2)(A) and inserting section 32(g)(1), and(B)in subparagraph (K), by striking section 32(k)(2) and inserting section 32(m)(2).(4)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 32, after 25A,.(5)The table of sections for subpart C of part IV of subchapter A of chapter 1 of subtitle A is
			 amended by striking the item relating to section 32 and inserting the
			 following:Sec. 32. Progressive tax rebate..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.207.Technical and conforming amendmentsThe Secretary of the Treasury or the Secretary’s delegate shall, not later than 90 days after the
			 date of the enactment of this Act, submit to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate a draft of any technical and conforming changes in the Internal
			 Revenue Code of 1986 which are necessary to reflect throughout such Code
			 the purposes of the provisions of, and amendments made by, this title.BCorporate tax reforms211.Corporate income tax rate reduction(a)In generalSubsection (b) of section 11 is amended to read as follows:(b)Amount of taxThe amount of the tax imposed by subsection (a) shall be an amount equal to 17 percent of the
			 taxable income..(b)Conforming amendmentSection 1551 is amended—(1)by striking benefits of the graduated corporate rates and in the heading,(2)by striking the benefits of the rates contained in section 11(b) which are lower than the highest rate
			 specified in such section, or in subsection (a), and(3)by striking such benefits or credit in subsection (a) and inserting such credit.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.IIIRefund of excess consumption tax revenue301.Refunds of excess consumption tax revenue(a)In generalSubchapter B of chapter 65 is amended by adding at the end the
			 following new section:6433.Refunds of excess consumption tax revenue(a)In generalIn the case of any  qualifying excess consumption tax revenue year, the Secretary shall pay to each
			 eligible filer an amount equal to the consumption tax refund amount.(b)Qualifying excess consumption tax revenue yearFor purposes of this section—(1)In generalThe term qualifying excess consumption tax revenue year means any calendar year for which the net consumption tax revenues exceed 10 percent of gross
			 domestic product for such year.(2)Net consumption tax revenuesThe net consumption tax revenues for any calendar year shall be the excess of—(A)the tax imposed under section 3901 with respect to taxable supplies the tax point for which is
			 during such calendar year, over(B)the credits allowed under section 3916 for such calendar year.(3)Gross domestic productThe gross domestic product for any calendar year shall be the last estimate of the gross domestic
			 product for such calendar year by the Department of Commerce which is
			 published before the date that is 3 months after the close of such
			 calendar year.(c)Eligible filerFor purposes of this section—(1)Definition(A)In generalThe term eligible filer means, with respect to any qualifying excess consumption tax revenue year,  any individual (other
			 than an individual described in paragraph (2)) who filed a return of
			 income tax for the individual's qualifying rebate taxable year.(B)ExclusionThe term eligible filer shall not include—(i)any nonresident alien individual,(ii)any individual who is a dependent (as defined in section 152) of another taxpayer for the
			 individual's qualifying
			 rebate taxable year, or(iii)an estate or trust.(2)Qualifying rebate taxable yearThe term qualifying rebate taxable year means, with respect to any individual in connection with a qualifying excess consumption tax
			 revenue year, the taxable year of such individual which contains 6 or more
			 months of such qualifying excess consumption tax revenue year.(3)Identification requirement(A)In generalAn individual shall not be treated as an eligible filer for any year unless such individual
			 includes on the return of tax for such year—(i)such individual's valid identification number,(ii)in the case of a joint return, the valid identification number of such individual's spouse, and(iii)the valid identification number of any qualifying child (as defined in section 32(f)) claimed on
			 such return.(B)Valid identification numberFor purposes of subparagraph (A), the term valid identification number means a social security number issued to an individual by the Social Security Administration. Such
			 term shall not include a TIN issued by the Internal Revenue Service.(C)Special rule for members of the Armed ForcesSubparagraph (A) shall not apply to a joint return where at least 1 spouse was a member of the
			 Armed Forces of the United States at any time during the taxable year.(d)Consumption tax refund amount(1)In generalThe consumption tax refund amount for any eligible filer for any qualifying excess consumption tax
			 year shall be the product of—(A)the applicable amount, times(B)the applicable shares of the eligible filer.(2)Applicable amountThe applicable amount for any qualifying excess revenue consumption tax year is an amount equal to—(A)the excess  described in subsection (b)(1), divided by(B)the total number of applicable shares of all eligible filers  for such year.(3)Applicable shareThe number of applicable shares for any eligible filer	shall be the sum of—(A)1 (2 in the case of a joint return), plus(B)½ of the number of qualifying children (as defined in section 32(f)) claimed on the eligible
			 filer's return  for the filer's qualifying rebate taxable  year.(e)Time for paymentPayments under subsection (a) shall be made as soon as practical after the Secretary has determined
			 the consumption tax refund amount..(b)Conforming amendments(1)Section 1324(b)(2) of title 31, United States Code, is amended by striking or 6431 and inserting 6431, or 6433.(2)The table of sections for subchapter B of chapter 65 is
			 amended by adding at the end the following new item:Sec. 6433. Refunds of excess consumption tax revenue..(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after the date of the
			 enactment of this Act.
				
